UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 OF DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF Commission File Number: 0-1093 Kaman Corporation (Exact name of registrant as specified in its charter) 1332 Blue Hills Avenue, Bloomfield, Connecticut 06002 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) 6% Convertible Subordinated Debentures, due 2012 (Title of each class of securities covered by this Form) Common Stock (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1)(i) Rule12g-4(a)(1)(ii) Rule12g-4(a)(2)(i) Rule12g-4(a)(2)(ii) Rule12h-3(b)(1)(i) x o o o o Rule12h-3(b)(1)(ii) Rule12h-3(b)(2)(i) Rule12h-3(b)(2)(ii) Rule15d-6 x o o o Approximate number of holders of record as of the certification or notice date: 0 Pursuant to the requirements of the Securities Exchange Act of 1934, Kaman Corporation has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:February 5, 2008 By: /s/Candace A. Clark Name: Candace A. Clark Title: Senior Vice President, Chief Legal Officer and Secretary
